DETAILED ACTION
Election/Restrictions
Claim 1, 3-8, 10-13, and 21-24 allowable. The restriction requirement between Species, as set forth in the Office action mailed on 10/13/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/13/2020 is partially withdrawn. Claim 4-5, 7-8, and 10, directed to Species A-E and G no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 9, directed to Species F withdrawn from consideration because it is not generic to the allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 
9. (Cancelled).

Reasons for Allowance
Claim 1, 3-8, 10-13, and 21-24 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record fails to disclose or render obvious the claim including, “…the conductive sidewalls are affixed to the dielectric cover layer; transceiver circuitry configured to generate radio-frequency signals at a frequency greater than 10 GHz; and a phased antenna array mounted to the conductive pocket within the cavity…” 
Regarding claim 23, the prior art of record fails to disclose or render obvious the claim including “…conductive sidewalls extending from the conductive rear wall to the dielectric cover layer at a non-zero angle with respect to a normal axis of the dielectric cover layer; transceiver circuitry configured to generate radio-frequency signals at a frequency greater than 10 GHz; and a phase antenna array mounted to the conductive rear wall and within the cavity…”
Regarding claim 24, the prior art of record fails to disclose or render obvious the claim including “…conductive sidewalls are connected to the dielectric cover layer at a non-zero angle with respect to a normal axis of the dielectric cover layer; transceiver circuitry configured to generate radio-frequency signals at a frequency greater than 10 
For example, the claimed invention is not taught by the prior art reference Guterman (US 20110050508 A1) and/or Ouyang (US 20170110787 A1). There is no reason or suggestion in the prior art reference for one of ordinary skill in the art to modify Guterman and/or Ouyang to include the claimed invention of claim 1, 23 and 24.
Dependent claim 3-8, 10-13, and 21-22 is allowable based on its dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845